The ordinance under which Barrow was prosecuted levies a license tax against persons, firms, or corporations engaged in the business of manufacturing or bottling soft drinks, or their agents, within the corporate limits of the city of Bessemer, using the method of bottling as a basis for classification.
Applying the rule of strict construction, it is clear that selling and delivering the product is not within the purview of the ordinance. This differentiates this case from Town of Guntersville v. Wright, 223 Ala. 349, 135 So. 634, and the cases therein cited.
On the facts stated by the Court of Appeals in its opinion, the case was properly disposed of by that court, and the writ of certiorari is due to be denied.
Writ denied.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.